Name: 2001/214/EC: Council Decision of 26 February 2001 on the signing, on behalf of the European Community, of an Agreement in the form of a Memorandum of Understanding between the European Community and the Democratic Socialist Republic of Sri Lanka on arrangements in the area of market access for textile and clothing products, and authorising its provisional application
 Type: Decision
 Subject Matter: trade policy;  Asia and Oceania;  international affairs;  leather and textile industries
 Date Published: 2001-03-20

 Avis juridique important|32001D02142001/214/EC: Council Decision of 26 February 2001 on the signing, on behalf of the European Community, of an Agreement in the form of a Memorandum of Understanding between the European Community and the Democratic Socialist Republic of Sri Lanka on arrangements in the area of market access for textile and clothing products, and authorising its provisional application Official Journal L 080 , 20/03/2001 P. 0011 - 0011Council Decisionof 26 February 2001on the signing, on behalf of the European Community, of an Agreement in the form of a Memorandum of Understanding between the European Community and the Democratic Socialist Republic of Sri Lanka on arrangements in the area of market access for textile and clothing products, and authorising its provisional application(2001/214/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, in conjunction with the first and second subparagrah of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated on behalf of the Community a bilateral Agreement in the form of a Memorandum of Understanding on trade in textile products with Sri Lanka.(2) The Agreement in the form of a Memorandum of Understanding was initialled on 5 December 2000.(3) The Agreement in form of a Memorandum of Understanding should be signed on behalf of the Community.(4) In order to allow its benefits to accrue to both Parties immediately following the relevant notifications to the WTO, it is appropriate to apply this Agreement on a provisional basis as from 1 December 2000 pending completion of the relevant procedures for its formal conclusion, subject to reciprocity,HAS DECIDED AS FOLLOWS:Article 1Subject to its possible conclusion at a later date the President of the Council is hereby authorised to designate the persons empowered to sign, on behalf of the European Community, the Agreement in the form of a Memorandum of Understanding on trade in textile products with Sri Lanka.The text of the Agreement is annexed to this Decision.Article 2Subject to reciprocity, the Agreement in the form of a Memorandum of Understanding shall be applied on a provisional basis from 1 December 2000 pending the completion of the procedures for its formal conclusion.Article 31. The Commission, in accordance with the procedure referred to in Article 17 of Council Regulation 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), may modify the application of the double-checking system for certain products, after consultations with Sri Lanka under Point 7 of the Memorandum of Understanding.2. The Commission shall re-apply the quota regime in the event of the failure on the part of Sri Lanka to fulfil the obligations covered by Points 2 and 6 of the Memorandum of Understanding in accordance with the procedure referred to in Article 17 of Regulation No 3030/93.Done at Brussels, 26 February 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 275, 8.11.1993. Regulation as last amended by Council Regulation (EC) No 824/97 (OJ L 119, 8.5.97, p. 1).